Case: 20-30667    Document: 00515996487       Page: 1    Date Filed: 08/26/2021




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                               No. 20-30667                        August 26, 2021
                             Summary Calendar                       Lyle W. Cayce
                                                                         Clerk

   Sami Kaleva Kivinen,

                                                        Plaintiff—Appellant,

                                    versus

   United States Immigration and Customs Enforcement;
   United States Department of Homeland Security;
   Diana Whitte, Individually and In Her Official Capacity; United
   States Public Health Service; Samantha C. Morales,
   Individually and In Her Official Capacity, et al,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 1:20-CV-870
Case: 20-30667      Document: 00515996487           Page: 2    Date Filed: 08/26/2021

                                     No. 20-30667


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Sami Kaleva Kivinen appeals the dismissal of his civil lawsuit asserting
   the defendants were deliberately indifferent to his medical needs and
   subjected him to inhumane living conditions, in violation of his Eighth
   Amendment rights. The district court dismissed the complaint for failure to
   state a claim, pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2)(b). We review
   the district court’s dismissal de novo. See Praylor v. Tex. Dep’t of Crim. Just.,
   430 F.3d 1208, 1209 (5th Cir. 2005).
          On appeal, Kivinen makes no argument challenging the district
   court’s determination that his claims against the United States, the
   Department of Homeland Security, Immigration and Customs Enforcement,
   and the Public Health Service were barred, nor does he challenge the district
   court’s determination that the exercise of supplemental jurisdiction over his
   state-law claims of negligence and malpractice was unwarranted.
   Accordingly, he has abandoned any such challenge. See Yohey v. Collins,
   985 F.2d 222, 224-25 (5th Cir. 1993); see also Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). We decline to
   consider Kivinen’s claims that the defendants failed to provide a medical
   mattress and pain medication for his lower back pain and that being forced to
   live without functioning air conditioning at the LaSalle Correctional Center
   subjected him to extremely dangerous heat, heat exhaustion, and inadequate
   air quality, in violation of his Eighth Amendment rights, as those claims were
   not properly presented in the district court. See Martinez v. Pompeo, 977 F.3d
   457, 460 (5th Cir. 2020).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-30667     Document: 00515996487              Page: 3   Date Filed: 08/26/2021




                                       No. 20-30667


          Kivinen has failed to demonstrate any error in the dismissal of his
   denial-of-medical-care claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);
   Bustos v. Martini Club, Inc., 599 F.3d 458, 461-62 (5th Cir. 2010); see also
   Farmer v. Brennan, 511 U.S. 825, 837 (1994); Gobert v. Caldwell, 463 F.3d 339,
   346 & 349 n.32 (5th Cir. 2006). He has likewise failed to show that the
   dismissal of his living-conditions claim was error. See Ashcroft, 556 U.S. at
   678; Bustos, 599 F.3d at 461-62; see also Farmer, 511 U.S. at 834; Taylor v.
   Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002); Marsh v. Jones, 53
   F.3d 707, 711-12 (5th Cir. 1995).
          Accordingly, the district court’s judgment is AFFIRMED.
   Kivinen’s motion for the appointment of counsel is DENIED. See Ulmer
   v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982); 28 U.S.C. § 1915(e)(1).




                                            3